DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Poinsard et al. (US Patent No. 4,112,829; Sept. 12, 1978).
Regarding claims 22 and 26, Poinsard discloses a method for preserving the aroma of a fermentable beverage by fermenting a beverage to produce a headspace fluid mixture comprising at least carbon dioxide gas and an aromatic fluid and removing the mixture of carbon dioxide gas and vapors, the vapors corresponding to applicant’s aromatic fluid, from the headspace in a fermentation vessel through a flow passage located at the top of the fermentation vessel (see Figure 3; col 1 lines 30-40; col 2 lines 65-68). The gaseous headspace in Poinsard would have a first concentration of aromatic fluid.  
Poinsard further discloses purifying the carbon dioxide gas and the vapors so that the headspace mixture can be reintroduced into the fermentation vessel or used for another industrial application (col 1 lines 15-40). Poinsard teaches that returning the condensed vapors to the fermenting liquid increases their aroma (col 1line 19). 
Therefore, as Poinsard teaches removing at least a portion of carbon dioxide from the headspace fluid mixture and purifying the headspace mixture to reintroduce into the fermentation vessel, wherein the purified mixture would have a concentration of aromatic fluid that is greater than the first concentration as the carbon dioxide has been diffused from the gaseous mixture, it would have been obvious that the aromatic fluid concentration within the headspace fluid mixture of Poinsard is increased, thereby slowing the loss of aromatic fluid from the fermenting beverage. 
Regarding claims 23 and 27, Poinsard and Brown disclose using a pump to transport the fluid through the flow passage.
Regarding claims 24 and 28, Poinsard discloses using a valve to control the passage of the fermentation vapors (col 4 lines 1-10).
Regarding claims 25 and 31, Poinsard discloses that the headspace fluid mixture interacts with a membrane to remove the carbon dioxide. 
Regarding claims 29 and 30, while Poinsard discloses removing carbon dioxide gas from a fermentation vessel, Poinsard fails to specifically disclose the length of time for removal. However, it would have been obvious to one of ordinary skill in the art to permit the headspace to flow through the passage during the entire length or less than the entire length of fermentation depending on the desired amount of carbon dioxide to be removed or left in the headspace. This is well within the ordinary skill in the art to determine through routine experimentation.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 32-36 are allowable over the prior art for the same reasons in parent case 14/801,947 and related case 16/268,990. The closest prior art is Poinsard which teaches a method of preserving fermentable beverage aromas by removing carbon dioxide from a headspace mixture and returning aromatic fluid back to the fermentation vessel. Poinsaid, however, fails to teach that the returning aromatic fluid is in a gaseous or vapor form as required by claim 32. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 22 of U.S. Patent No. 11,168,292 and claim 22 and U.S Patent No. 11,466,237. Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘292 and ‘237 make claim to a method of preserving the aroma of a fermentable beverage comprising fermenting the beverage to produce a headspace mixture comprising carbon dioxide gas and aromatic fluid, removing a portion of the carbon dioxide gas to result in a modified headspace fluid mixture having higher aromatic fluid concentration and returning the modified headspace fluid mixture back to the fermentation vessel.



Conclusion
Claims 22-36 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791